     Case 2:21-cv-00392-JAD-VCF Document 4 Filed 04/13/21 Page 1 of 3




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                                            MDL No. 2570



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −138)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for
the Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 384 additional action(s)
have been transferred to the Southern District of Indiana. With the consent of that court, all such
actions have been assigned to the Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Indiana and assigned to
Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Indiana for the reasons stated in the order of October 15, 2014, and, with the
consent of that court, assigned to the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


            Apr 13, 2021
                                                       John W. Nichols
                                                       Clerk of the Panel
   Case
     Case
        2:21-cv-00392-JAD-VCF
           ILN/1:21-cv-01459 Document
                               Document
                                      4 4
                                        Filed
                                            Filed
                                               04/13/21
                                                  04/13/21
                                                         Page
                                                           Page
                                                              2 of23of 3




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION                                               MDL No. 2570



                  SCHEDULE CTO−138 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.       CASE CAPTION


CALIFORNIA CENTRAL

  CAC       5        21−00409      Steven J. Quiroz v. Cook Incorporated et al
  CAC       5        21−00484      Judy Magante v. Cook Incorporated et al
  CAC       8        21−00380      Ziad Gammoh v. Cook Incorporated et al

CALIFORNIA NORTHERN

  CAN       3        20−09366      Davis v. Cook Group, Inc. et al

CALIFORNIA SOUTHERN

  CAS       3        21−00403      Giddens v. Cook Incorporated et al

FLORIDA MIDDLE

  FLM       2        21−00263      Stuller v. Cook Incorporated et al

GEORGIA NORTHERN

  GAN       1        21−00857      Ginther v. Cook Incorporated et al

HAWAII

   HI       1        21−00165      Davidson v. Cook Incorporated, et al.

ILLINOIS NORTHERN

  ILN       1        21−01459      Melendez v. Cook Incorporated et al

MARYLAND

  MD        1        21−00686      Redington v. Cook Incorporated et al

MICHIGAN EASTERN
   Case
     Case
        2:21-cv-00392-JAD-VCF
           ILN/1:21-cv-01459 Document
                               Document
                                      4 4
                                        Filed
                                            Filed
                                               04/13/21
                                                  04/13/21
                                                         Page
                                                           Page
                                                              3 of33of 3

  MIE        2       21−10539      Lewis v. Cook Group Incorporated et al

MINNESOTA

  MN         0       21−00702      Sarff v. Cook Incorporated et al

MISSOURI EASTERN

 MOE         4       21−00322      Lahai−Pumagoi et al v. Cook Incorporated et al

NEVADA

  NV         2       21−00392      Phillips v. Cook Incorporated et al

NEW JERSEY

  NJ         2       21−03560      JUNIOUS v. COOK INCORPORATED et al

NEW YORK EASTERN

  NYE        2       21−01727      Leonardi v. Cook Incorporated et al

OHIO NORTHERN

 OHN         1       21−00254      Huber v. Cook Group, Inc., et al

OKLAHOMA WESTERN

 OKW         5       21−00208      Normand v. Cook Group Inc et al

WASHINGTON WESTERN

 WAW         3       21−05161      Phillips v. Cook Group Incorporated et al

WISCONSIN EASTERN

  WIE        1       21−00386      Boyer v. Cook Medical LLC et al
